Citation Nr: 1429577	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition, claimed as being secondary to residuals of right knee osteoarthritis.

2.  Entitlement to service connection for a left shoulder condition, claimed as being secondary to residuals of right knee osteoarthritis.

3.  Entitlement to service connection for a right ankle condition, claimed as being secondary to residuals of right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 through September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran has perfected a timely appeal of this decision.

In his September 2010 substantive appeal, the Veteran initially requested that a Board hearing be scheduled in his appeal.  Accordingly, a Travel Board hearing was scheduled to take place at the Waco RO in April 2013.  Notice to that effect was mailed to the Veteran in March 2013.  The week before the scheduled hearing, however, the Veteran notified the RO that he wished to withdraw his hearing request.  Neither the Veteran nor his representative has made a renewed request for a hearing.

In a February 2014 decision and remand, the Board denied the issues of the Veteran's entitlement to a disability rating higher than 10 percent for right knee osteoarthritis prior to January 8, 2010; entitlement to a disability rating higher than 30 percent for right knee instability also prior to January 8, 2010; and entitlement to a disability rating higher than 60 percent for right knee arthroplasty from May 31, 2012.  A higher disability rating of 60 percent for right knee total arthroplasty was granted for the staged period from March 1, 2011 through May 30, 2012.  These decisions constitute full adjudication of all issues raised on appeal by the Veteran in relation to his right knee.  Hence, those issues do not remain on appeal before the Board.

Simultaneously, the Board remanded the issues of the Veteran's entitlement to service connection for a left shoulder condition, right ankle condition, and cervical spine condition, each claimed as being secondary to service-connected right knee osteoarthritis, for further claims development.  Such development was to include:  making efforts to obtain additional records for treatment identified by the Veteran of his cervical spine, left shoulder, and right ankle and arranging a VA examination of his claimed disabilities.  The Board is satisfied that the directed development has been performed, and is prepared to proceed with its de novo consideration of the issues remaining on appeal.


FINDINGS OF FACT

1.  The Veteran has cervical spine degenerative arthritis and intervertebral disc syndrome; however, these conditions have not been shown as having been sustained during service, as a result of an injury or illness sustained during service, or as a result of the Veteran's service-connected right knee disabilities.

2.  The Veteran has a left shoulder closed distal fracture, rotator cuff tear, and osteoarthritis; however, these conditions have not been shown as having been sustained during service, as a result of an injury or illness sustained during service, or as a result of the Veteran's service-connected right knee disabilities.

3.  The Veteran has right ankle osteoarthritis; however, this condition has not been shown as having been sustained during service, as a result of an injury or illness sustained during service, or as a result of the Veteran's service-connected right knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine condition are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left shoulder condition are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a right ankle condition are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a pre-rating August 2009 letter notified the Veteran of the information and evidence needed to substantiate his service connection claims, to include as secondary to previously service-connected disabilities.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's December 2009 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, VA treatment records, and identified and relevant private treatment records have been associated with the claims file.  During the course of this appeal, VA obtained an October 2009 medical opinion which was based upon a review of the Veteran's claims file, and, afforded the Veteran VA examinations of his neck, left shoulder, and right ankle disorders in April 2014 to ascertain their respective natures and etiologies.  This medical opinion and examination, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Subject to the foregoing, the Board notes that the Veteran has alleged that his claimed neck, left shoulder, and right ankle disabilities have all resulted from his service-connected right knee disabilities.  Specifically, he alleges in his September 2010 substantive appeal that his claimed disabilities all resulted from "improper lifting techniques" used by the Veteran in order to compensate for his inability to bend his right knee.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Cervical Spine

A review of the service treatment records shows that the Veteran sustained a right knee injury during service in March 1976 which required multiple surgeries during service, including an October 1977 right knee reconstruction.  Nonetheless, there is no indication in the service treatment records that the Veteran ever reported or was treated for any neck or cervical spine complaints.  Indeed, his final in-service physical examination which was performed in May 1978, only four months before his separation from service, revealed that the Veteran's neck was normal.  In a Report of Medical History completed during his separation examination, the Veteran did not report any prior or current history of neck problems.

Post-service treatment records, which include records for VA treatment received by the Veteran from May 1998 through March 2014, show that cervical spondylosis has been identified as an ongoing medical problem for the Veteran since 2010.  Nonetheless, these records do not express any opinions relating the Veteran's cervical spine problems to his active duty service or to his service-connected right knee disability.

During an April 2014 VA examination, the Veteran reported the onset of chronic, intermittent, mechanical neck pain in 2007 and denied having any acute injury to his neck.  Regarding his current symptoms, he reported that he was having daily moderate mechanical neck pain and intermittent paresthesias into his left upper extremity.  Occupationally, the Veteran reported that he had previous employment as a mail carrier for the United States Postal Service, which entailed walking a mail delivery route while carrying a mail bag on his shoulder.

An examination of the cervical spine revealed localized tenderness to palpation.  Demonstrated cervical spine motion was normal.  Repetitive cervical spine motion was productive of pain but did not result in further loss of motion.  A neurological examination revealed full muscle strength, reflexes, and sensation in both upper extremities despite reported moderate paresthesias in the left upper extremity.  A cervical spine MRI taken in June 2008 which showed multi-level degeneration was reviewed, as well as May 2008 cervical spine x-rays which showed loss of disc height, osteophytic spurring, and subluxation at C5-6.

Based upon the foregoing, the VA examiner diagnosed degenerative arthritis and intervertebral disc syndrome of the cervical spine without evidence of radiculopathy.  The examiner opined that the Veteran's neck disorder was less likely as not incurred in or caused by the Veteran's in-service injury, event, or illness or, as a result of the Veteran's service-connected disabilities.  As rationale, the examiner noted that there is no evidence of any credible, peer-reviewed studies that support the contention that degenerative changes of one joint may induce degenerative changes in another joint, either of the affected or contralateral extremity or spine, even in the setting of leg length discrepancy.  Hence, the examiner stated, it is more likely than not that the Veteran's current neck condition is due to chronic degenerative changes associated with aging.

The evidence in the record shows that the Veteran's cervical spine arthritis and intervertebral disc syndrome was not sustained during service, that it resulted from an in-service injury or illness, or that it resulted from or was aggravated by his service-connected right knee disability.  As noted above, the service treatment records simply do not reflect any subjectively reported neck complaints or any objectively noted neck or cervical findings during service.  Indeed, the Veteran acknowledged during his VA examination that his neck problems did not begin until sometime during 2007, nearly 30 years after he was separated from service.  Further, the only opinion rendered by a medical professional as to the cause or origin of the Veteran's neck disability is the VA examiner's April 2014 opinion, which was based upon a review of the claims file, the Veteran's subjectively reported medical history, and objective findings from the examination.  This opinion is supported by full rationale which is consistent with the facts and evidence shown in the record.  In view of the foregoing, the Board finds that the VA examiner's April 2014 opinion is due full probative weight.

The VA examiner's negative opinion is rebutted in the evidence only by the Veteran's lay assertions.  In addressing lay evidence such as the Veteran's assertions and determining what probative value, if any, may be assigned to them, the Board must consider both the Veteran's competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson such as the Veteran is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

In view of the foregoing law, the Veteran is competent to provide probative statements as to when symptoms related to his neck problems began and how long they have continued.  Nonetheless, as noted above, the Veteran acknowledges that his neck problems did not begin until many years after his separation from service and he does not allege that his neck symptoms were chronic or continuous since service.  Rather, he alleges that his neck disability resulted from altered lifting mechanics employed by him to compensate for diminished right knee motion.  In that regard, the Board notes that the medical question as to whether the Veteran's neck condition is related to his service-connected right knee disability is a complex question involving principles of biomechanics and orthopedics, and moreover, is complicated by other factors in the evidence such as the Veteran's age and his previous work as a mail carrier.  In view of the same, and as the Veteran is not competent to render an opinion as to the complex question of the nature and cause of his neck disorder, the Board finds that the Veteran's assertions that his neck problems are related in any way to his right knee disability is entitled to little probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  For this reason, the Board assigns far greater probative weight to the VA examiner's negative April 2014 opinion than the Veteran's unqualified lay assertions.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine condition.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Left Shoulder

The service treatment records also do not show any subjective complaints or objective findings during service of any left shoulder problems.  A physical examination of the upper extremities, performed during the May 1978 medical examination, was normal.  Again, the Veteran denied having any prior or current history of shoulder problems of any kind in his May 1978 Report of Medical History.

The post-service VA treatment records show that the Veteran underwent left shoulder rotator cuff surgery in July of 2009.  Although subsequent VA treatment records continue to note a history of left shoulder rotator cuff surgery, there is no indication in those records that the Veteran ever received treatment specifically directed toward his left shoulder.  Moreover, the VA treatment records do not express any opinion as to whether the Veteran's left shoulder disorder was related in any way to his active duty service or his service-connected right knee disability.

In October 2009, a VA physician opined, based upon a review of the claims file but not a physical examination of the Veteran, that the right knee degenerative condition would not result in any pathology to his left shoulder.  As rationale, the VA physician noted that the orthopedic literature reveals no studies which support the contention that post-traumatic degenerative changes of one joint may induce degenerative changes in another joint.  Hence, the opining physician opined that it is more than likely that claimed joint conditions are related to chronic degenerative changes resulting from aging, musculoskeletal deconditioning due to physical inactivity, and a genetic predisposition to developing osteoarthritic conditions.  Notably, however, the VA physician did not address or discuss the possibility that the Veteran's left shoulder problems may have resulted from altered mechanics caused by his right knee disabilities.

During the April 2014 VA examination, the Veteran reported a history of a post-service left clavicle fracture in 1980.  He stated further that he began experiencing chronic, intermittent, and progressively worsening left shoulder pain during the 1990's.  More specifically, he reported that his left shoulder pain began while he was working as mail carrier for the United States Postal Service, which reportedly entailed walking a mail delivery route and carrying his mail bag on his left shoulder.  He stated that he subsequently underwent a left shoulder distal clavicle resection, subacromial decompression, and rotator cuff repair surgery in July 2009.  Regarding his current symptoms, the Veteran reported daily mechanical left shoulder pain.

X-rays of the left shoulder, performed during the examination, revealed degenerative changes in the lateral humeral head.  Joint space loss of the acromiohumeral interval from a prior chronic rotator cuff injury was also seen.  A May 2008 MRI was also reviewed by the examiner and interpreted as showing severe degeneration and tears in the shoulder. 

The examiner diagnosed left closed distal fracture, rotator cuff tear, and osteoarthritis of the left shoulder.  The examiner opined that it is less likely than not that the Veteran's left shoulder condition was incurred in or caused by an in-service injury or illness or as a result of the Veteran's service-connected disabilities.  As rationale, the examiner noted that there is no evidence of any credible, peer-reviewed studies that support the contention that degenerative changes of one joint may induce degenerative changes in another joint, either of the affected or contralateral extremity or spine, even in the setting of leg length discrepancy.  Hence, the examiner concluded, it is more likely than not that the Veteran's left shoulder condition is due to chronic degenerative changes associated with aging and/or sequelae of his post-service 1980 and 2006 injuries.

Under similar analysis as that undertaken above, the Board concludes that the evidence shows that the Veteran's left shoulder disabilities were not incurred during service, as a result of an injury or illness sustained during service, or as a result of his service-connected right knee disability.  In that regard, the service treatment records show that the Veteran did not have any left shoulder problems during service.  Consistent with the same, the Veteran reported during his VA examination that his left shoulder problems began sometime in the 1990's while he was working in his post-service occupation as a mail carrier.

The VA examiner's negative April 2014 opinion is based upon a review of the claims file, the Veteran's subjectively reported medical history, and objective findings from the examination.  This opinion is supported by full rationale which is consistent with the facts and evidence shown in the record, to include the Veteran's reported history of post-service injury and reportedly physically demanding employment as a mail carrier.  The VA examiner's April 2014 left shoulder opinion is entitled to full probative weight.

Again, the VA examiner's negative opinion is rebutted only by the Veteran's lay assertions.  In that regard, and similar with such opinions relating to the Veteran's neck, the question as to whether the Veteran's left shoulder condition is related to his right knee disability is a complex medical question which involves knowledge of medical principles which appear to be beyond the Veteran's own knowledge and experience and are complicated further by factors in the evidence such as the Veteran's age, work experience, and post-service injuries.  Given the complicated nature of this medical question, the Veteran is simply not competent to render an opinion as to the complex question of the nature and cause of his left shoulder problems.  Accordingly, the Board finds that the Veteran's assertions are entitled to little probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Again, the Board assigns far greater probative weight to the VA examiner's negative April 2014 opinion than the Veteran's assertions.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder condition.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	C.  Right Ankle

The service treatment records also show no evidence of any in-service complaints or findings during service of any right ankle problems.  In that regard, there is no indication that the Veteran was ever treated during service for his right ankle.  The aforementioned May 1978 medical examination revealed normal findings of the feet.  As noted above, instability and arthritis were noted in the right knee; however, no other findings or diagnoses were expressed with regard to the lower extremities.  In his May 1978 Report of Medical History, the Veteran denied having any history of foot or ankle problems.

The post-service treatment records include a September 2009 record from Dr. M.E.B., who noted that demonstrated flexion and extension of the right ankle did not cause discomfort but was productive of mild crepitus.  X-rays of the right ankle reportedly showed mild talocrural ankle narrowing and flattening of the talus.  Dr. M.E.B. diagnosed mild to moderate right ankle arthrosis, however, did not provide an opinion as to the cause or origin of that condition.

As discussed above, the Veteran's claims file was reviewed by a VA physician in October 2009.  Under the same rationale as that used in relation to the Veteran's left shoulder, the VA physician opined that the right knee degenerative condition would not result in any pathology to the ankles.  Again, the VA physician did not consider whether the Veteran's right ankle problem might have been produced as a result of altered mechanics caused by his right knee disabilities.

During the April 2014 VA examination, the Veteran stated that he began experiencing chronic, intermittent, and progressively worsening right ankle pain in the early 1990's.  He denied having any acute injuries involving the right ankle.  Regarding his current symptoms, the Veteran reported right ankle effusion which occurred once or twice per month and lasted for periods of a day.  He also reported that he was having right ankle instability while attempting to pivot and turn.  He endorsed having flare-ups in his right ankle symptoms after periods of prolonged weight bearing.

During examination, the Veteran demonstrated normal right ankle motion.  Repetitive motion of the ankle was not productive of any additional symptoms or further loss of function or motion.  Demonstrated muscle strength was full.  Anterior drawer tests and talar tilt tests revealed normal right ankle stability.  X-rays of the right ankle revealed mild degenerative changes with minimal joint space loss.

Based upon the foregoing history and findings, the examiner diagnosed right ankle osteoarthritis but opined that it is less likely than not that the Veteran's right ankle condition was incurred in or caused by an in-service injury or illness or as a result of his service-connected disabilities.  As rationale, the opining physician noted that the orthopedic literature reveals no studies which support the contention that post-traumatic degenerative changes of one joint may induce degenerative changes in another joint.  Hence, the opining physician opined that it is more than likely that claimed joint conditions are related to chronic degenerative changes resulting from aging.

Under similar analysis as that undertaken above in relation to the Veteran's neck and left shoulder, the Board also concludes that the evidence shows that the Veteran's right ankle disability was not sustained during service, as a result of an injury or illness sustained during service, or as a result of his service-connected right knee disability.  Again, there is no evidence that the Veteran's had any right ankle problems during service.  Indeed, the Veteran has acknowledged that his right ankle problems also began many years after he was separated from service.

The VA examiner's negative right ankle opinion is based upon a review of the claims file, the Veteran's subjectively reported medical history, and objective findings from the examination.  This opinion is supported by full rationale which is consistent with the facts and evidence shown in the record, to include the Veteran's reported history of post-service onset and reportedly physically demanding employment as a mail carrier.  Again, the VA examiner's April 2014 opinion is entitled to full probative weight.

The VA examiner's opinion is contradicted in the evidence only by the Veteran's assertion as to his belief that altered lifting mechanics associated with his right knee disability has resulted in his right ankle arthritis.  Under the same reasoning noted above, the question as to whether the Veteran's right ankle problems are related in any way by the Veteran's right knee disability is a complex medical issue that is beyond the Veteran's demonstrated knowledge and experience.  Under the circumstances, the Veteran is not competent to render an opinion as to the complex question of the nature and cause of his right ankle disorder; thus, his assertions in that regard are entitled to little probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Also as to the Veteran's right ankle, the Board is inclined to assign far greater probative weight to the VA examiner's negative April 2014 opinion than the Veteran's assertions.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle condition.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left shoulder condition is denied.

Service connection for a right ankle condition is denied.

Service connection for a cervical spine condition is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


